DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 08 August 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masurekar et al. (PG Pub US 2017/0317954 A1) discloses automatically configuring a logical router on one or more edge nodes of an edge cluster (e.g., in a hosting system such as a datacenter).
Boutros et al. (PG Pub US 2018/0062914 A1) discloses providing redundancy and fast convergence for modules operating in a network.
Dubey (PG Pub US 2018/0006943 A1) discloses a network controller operating on a host machine that hosts a particular one of multiple centralized routing components for a logical router. The method receives a routing table from a routing protocol application operating on the host machine. Each of the other centralized routing components operates on a different host machine and implements a different interface 
Fan (PG Pub US 2020/0028730 A1) discloses providing redundancy and fast convergence for modules operating in a network.
Allowable Subject Matter
Claims 1-21 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “generating and storing state information that associates (a) the first active logical SR and (b) first tuple information specified by the first packet; and sending the first packet towards a destination capable of processing the first packet and responding with a second packet; and in response to detecting the second packet from the destination responsive to the first packet, selecting the first active logical SR over the second active logical SR based on the state information and second tuple information specified by the second packet” as recited in independent claims 1, 8, 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        01/24/2022